Exhibit 10.3

DEVELOPMENT AGREEMENT

AMENDMENT

NUMBER 2

This Development Agreement Amendment Number 2 (this “Amendment”), by and between
ICM, Inc. (the “ICM”) and Gevo, Inc., a Delaware corporation with offices at 345
Inverness Dr. South, Building C, Suite 310, Englewood, Colorado 80112-5889
(“Gevo”) is effective as of December 7, 2011 (the “Effective Date”) and amends
that certain Development Agreement between ICM and Gevo (the “Agreement”)
effective October 16, 2008.

ICM and Gevo agree that Section 9 of the Agreement shall be replaced in its
entirety with the following:

“9 Project Term. With respect to the Project, this Agreement is effective as of
the Effective Date set forth above and will terminate as provided below (the
“Project Term”). Either Party may terminate this Agreement without cause at any
time, with termination effective thirty (30) days after such Party’s delivery to
the other party of written notice of termination. Gevo or ICM also may terminate
this Agreement immediately upon the other Party’s material breach of Article 10
(“Confidentiality”) or Article 11 (“Intellectual Property”) or any time prior to
the start of the Project. If Gevo terminates this Agreement during the Project
Term, it will remain responsible to pay to ICM all amounts owed pursuant to
Section 23 as of the effective date of such termination, including but, not
limited to, all costs incurred by ICM for construction and modification of the
Plant for purposes of the Project.”

All other terms, restrictions and obligations of the Agreement shall remain in
full force and effect. All capitalized words and terms used in this Amendment
and not defined herein shall have the respective meaning/s ascribed to them in
the Agreement.

 

Accepted and Agreed to, ICM, Inc.: By:   /s/ Tom Ranallo Name:   Tom Ranallo
Title:   Vice-President—Operations Gevo, Inc.: By:   /s/ Brett Lund Name:  
Brett Lund Title:   EVP & General Counsel